DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language of “a first controller operable with the filtered reclaimed powder hopper for sequentially providing a first amount of the filtered reclaimed powder” and “a second controller operable with the virgin powder hopper for sequentially providing a second amount of the virgin powder” renders the claim indefinite as for each sequential powder supplying operation as recited, only a single powder amount is set forth, such that it is unclear if the first amount of filtered reclaimed powder and the second amount of virgin powder are required to be supplied sequentially relative to one another or if they are each intended to be separately supplied sequentially other powder amounts. The language is further unclear as a first amount of filtered reclaimed powder and a second amount of virgin powder are designated separately; however, neither a second amount of filtered reclaimed powder or a first amount of virgin powder are set forth as expected. If the controllers are intended to be capable of sequentially providing an amount of filtered reclaimed powder followed by an amount of virgin powder, the powder supplying features should not be set forth as separate, isolated operations. 
Claims 2-8, 22, and 24 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso et al. (WO 2017/194118 A1, hereinafter referred to as "Alonso").
Regarding claims 1 and 7-8, Alonso teaches a material management station circuit (Fig. 2A – element 200) used in conjunction with a material management station and trolley (Fig. 1B – elements 106 and 102) for collection and recycling of non-fused build material [0023, 0026, 0032], wherein the material management station is part of a 3D printing system (Fig. 1A – element 100) using a build material of powdered metal [0004, 0006]. 
Alonso teaches the material management station circuit including a build material trap for performing cyclonic filtration of an incoming fluidized flow of build material and air (Fig. 2A – element 218b, Fig. 2C – element 218), wherein the build material trap receives non-fused build material from the trolley (Fig. 2A – element 102) via a first conduit (Fig. 2A – element 272) through an inlet (Fig. 2C – element 296) of the build material trap. Following filtration and powder separation of the build material, the build material particles drop down into a vacuum sealed recipient (Fig. 2C – element 299) before exiting from the build material trap [0041-0043].
The particles exit from the build material trap (Fig. 2A – element 218b) to a recovered build material container (Fig. 2A – element 208A, [0043]). 
The material management station circuit includes conduits eight to ten (Fig. 2A – elements 286, 288, 290) connecting the flow of build material particles from the recovered build material container (Fig. 2A – element 208A) to the trolley (Fig. 2A – element 102) for providing build material to the 3D printer [0056, 0058-0059].
The material management station circuit includes fresh build material supply containers (Fig. 2A – elements 214a, 214b) which connect via a sixth conduit (Fig. 2A – element 282) to a mixing container (Fig. 2A – element 212), the mixing container being connected to the tenth conduit (Fig. 2A – element 290). 
A controller (Fig. 2A – element 295) operates a system of valves in order to allow flow of recovered build material from the recovered build material container and fresh build material from the fresh build material supply containers to the mixing container [0034, 0051, 0056]. Particularly, the controller is capable of separately opening the valves allowing for passage from the recovered build material container to the mixing container (Fig. 2A – elements 256, 258, 254) while valves allowing passage from the fresh build material supply containers to the mixing container (Fig. 2A – elements 252a, 252b) are closed [0035]. As such, the controller in the circuit of Alonso is further seen to be capable of sequentially providing amounts of recovered build material and fresh build material through the conduits by sequentially opening the valves between the build material containers and the mixing containers (recovered build material valves – elements 256 and 258, and fresh build material valves – elements 252a, 252b). Although Alonso discloses a single controller (Fig. 2A – element 295) operable with the valves in the material management station circuit, the controller of Alonso is seen to render obvious the first and second controllers as claimed as the prior art controller is capable of operating valves for both the recovered build material container and the fresh build material supply containers [0035], such that it is identical in function to the combination of claimed controllers, and it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B). 
The mixing container (Fig. 2A – element 212) is used to mix the recovered build material with fresh build material before suppling the build material to the 3D printer [0047]. 
Regarding claim 6, Alonso teaches the valves being actuated using compressed air and the controller electronically operating the opening and closing of the valves, allowing for flow of the build material through the conduits [0033]. 
Regarding claims 22 and 24, the system as claimed is not seen to be limited by features of the reclaimed and virgin powders intended to be worked upon by the system itself. Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115. Nevertheless, Alonso teaches that a selected ratio of recycled build material from the recovered build material container and fresh build material from the fresh build material supply containers can be transported to the mixing container, and that the ratio of fresh build material to recovered build material may be any selected ratio. Alonso further teaches an exemplary ratio of 80% recovered to 20% fresh build material for a printhead cartridge 3D printing process [0057]. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso et al. (WO 2017/194118 A1, hereinafter referred to as "Alonso") as applied to claim 1 above, and further in view of Xiao et al. (US 2019/0151954, hereinafter referred to as "Xiao").
Regarding claims 2-3, Alonso teaches the build material trap for performing filtration and separation of an incoming fluidized flow of recovered build material and air (Fig. 2A – element 218b, Fig. 2C – element 218), wherein the build material trap is between the inlet (Fig. 2C – element 296) and outlet receptacle (Fig. 2C – element 299) [0041-0043]. 
Xiao teaches a powder recycling system [0021] comprising a powder sieving module (Fig. 1 – element 60), which receives recycling powder from a transfer channel (Fig. 1 – element 40) and further teaches a recycling powder storage tank (Fig. 1 – element 50) for receiving recycling powder passing a sieve standard from the sieving module [0032]. Xiao teaches a vibration apparatus (Fig. 1 – element 62) connected below the sieving module for vibrating the sieving module by a vibrating motor to effectively sieve the recycling powder [0033], such that the sieving module moves relative to the vibration apparatus. Xiao teaches the sieving module as being effective for separating the recycling powder into at least two types according to a sieving standard [0032-0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the build material trap in the material management station circuit of Alonso and adapt the sieving module and vibration apparatus as taught by Xiao in order to effectively sieve the recovered build material according to desired sieving standards and improve particle size distribution of the recovered build material provided and increase functionality of the build material trap to include a particle-size separation mechanism. 

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 4-5, the closest prior art of record of Alonso (WO 2017/194118 A1), as applied in the rejection under 35 U.S.C. 103 above, does not teach or reasonably render obvious the features of a first rigid filter and a second flexible filter in the filter housing as claimed, whether taken alone or in combination with the other prior art of record.

Response to Arguments
Applicant's arguments filed 11/15/2022 with regards to the teachings of Alonso (WO 2017/194118 A1) have been fully considered but they are not persuasive.
Applicant argues that Alonso fails to disclose or suggest the first and second controllers as amended to the instant claim 1. However, the Examiner notes that the controller as disclosed in Alonso (Fig. 2A – element 295, [0034-0035, 0051, 0056]) is sufficient to render obvious the first and second controllers as claimed in considering that the controller shares an identical function in operating the valves for both the recovered build material container and the fresh build material supply containers [0035], and it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B). Therefore, the controller of Alonso operable with multiple valves is seen to render obvious the multiple controllers each being operable with a singular valve as claimed, absent evidence towards a novel, unexpected result following from the claimed controllers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736